919 S.W.2d 853 (1996)
Lewis H. McCARTY, Appellant,
v.
TEXAS PARKS AND WILDLIFE DEPARTMENT, Appellee.
No. 03-95-00445-CV.
Court of Appeals of Texas, at Austin.
April 3, 1996.
William T. Johnson, Beaumont, for appellant.
Dan Morales, Attorney General, Amanda Atkinson, Assistant Attorney General, Natural Resources Division, Austin, for appellee.
*854 Before CARROLL, C.J., and ABOUSSIE and KIDD, JJ.
ABOUSSIE, Justice.

BACKGROUND
Appellant Lewis H. McCarty brought a declaratory judgment suit against the Texas Parks and Wildlife Department (the "Department"), contesting the validity of its rule prohibiting the use of dogs to hunt deer. Appellant resides in East Texas and regularly hunts deer. He prefers to hunt using dogs. After holding numerous hearings, some of which appellant attended, the Department adopted a rule prohibiting the use of dogs to hunt deer. 31 Tex.Admin.Code Ann. § 65.19 (West 1995).
Appellant filed a declaratory judgment action pursuant to Tex.Rev.Civ.Stat.Ann. art. 6252-13a, § 12 (now codified at Tex.Gov't Code Ann. § 2001.038 (West 1996)), seeking to declare the rule invalid. Appellant claims the Department conducted inadequate hearings, resulting in a denial of due process and an arbitrary and capricious decision. After hearing, the trial court rendered judgment declaring the rule valid. We will affirm the trial court's judgment.

DISCUSSION
The Legislature established the general procedural requirements for rulemaking. An agency must provide (1) public notice; (2) an opportunity for and full consideration of comments; and (3) a reasoned justification for the rule enacted. Tex.Gov't Code Ann. §§ 2001.023, 2001.029, 2001.033 (West 1995). To be valid, a rule must be adopted in substantial compliance with these procedures. See id. § 2001.035.
Agency rules are presumed valid, and the burden of proof is on the party challenging the rule. Hollywood Calling v. Public Util. Comm'n, 805 S.W.2d 618, 620 (Tex. App.Austin 1991, no writ); Browning-Ferris, Inc. v. Texas Dep't of Health, 625 S.W.2d 764, 767 (Tex.App.Austin 1981, writ ref'd n.r.e.); Tex.Parks & Wild.Code Ann. § 61.106 (West 1991); see generally, Pieter M. Shenkkan, When and How Should Texas Courts Review Agency Rules?, 47 Baylor L.Rev. 989 (1995).
In his sole point of error, appellant complains that the Department apparently conducted inadequate hearings, causing it to promulgate an arbitrary and capricious rule. In support of his argument, appellant cites only to the due process and due course of law clauses of the federal and state constitutions, and the purpose section of the State Wildlife Conservation Act. See U.S. Const. amend. XIV; Tex. Const. art. I, § 19; Tex.Parks & Wild.Code Ann. § 61.002 (West 1991). In doing so, appellant fails to support his point of error with citation to any applicable authority and has therefore waived error. See Tex.R.App.P. 74(f) (appellate brief must include discussion of the authorities relied upon to maintain the point at issue); see also D/FW Commercial Roofing Co. v. Mehra, 854 S.W.2d 182, 189 (Tex.App.Dallas 1993, no writ); Helle v. Hightower, 735 S.W.2d 650, 654 (Tex.App.Austin 1987, writ denied) (failure to cite applicable authority in support of point of error constitutes waiver of the point). Even considering the matter on the merits, however, we overrule the complaint.
To be upheld on judicial review, an agency rule must be reasonable. A rule is reasonable when it is based on some legitimate position by the agency. The rule need not be wise, desirable, or even necessary. Bullock v. Hewlett-Packard Co., 628 S.W.2d 754, 756 (Tex.1982); Chrysler Motors Corp. v. Motor Vehicle Comm'n, 846 S.W.2d 139, 142 (Tex.App.Austin 1993, no writ). A rule is a valid exercise of statutory authority if its provisions are in harmony with the general objectives of the enabling statute. Gerst v. Oak Cliff Sav. & Loan Ass'n, 432 S.W.2d 702, 706 (Tex.1968); Chrysler Motors, 846 S.W.2d at 141.
A rule is arbitrary and capricious when it lacks a legitimate reason to support itself. Hewlett-Packard Co., 628 S.W.2d at 757. A rule is invalid under the arbitrary and capricious standard if the agency omitted from consideration a factor the Legislature intended the agency to consider, considered an irrelevant factor, or reached an unreasonable result despite weighing the relevant factors. *855 National Assoc. of Indep. Insurers v. Texas Dep't of Ins., 888 S.W.2d 198, 209 (Tex.App.Austin 1994, writ denied).
Appellant does not contend that the Department did not follow the statutory procedures required for enacting the rule. He simply disagrees with the decision the agency reached. He argues that the hearings could not have been objective because many witnesses testified who supported tracking deer with dogs, yet the Department enacted a rule prohibiting the practice.
The purpose section of the Wildlife Conservation Act provides:
The purpose of this chapter is to provide a comprehensive method for the conservation of an ample supply of wildlife resources on a statewide basis to insure reasonable and equitable enjoyment of the privileges of ownership and pursuit of wildlife resources. This chapter provides a flexible law to enable the commission to deal effectively with changing conditions to prevent depletion and waste of wildlife resources.
Tex.Parks & Wild.Code Ann. § 61.002 (West 1991). Thus, the Department is directed to: (1) prevent the depletion of deer, and (2) provide equitable and reasonable regulations on hunting deer. Based upon the record, the trial court found that the Department acted on a reasonable factual basis in determining that continued deer hunting with dogs presented both a danger of depletion of deer resources and the likelihood of trespass on private property. See Tex.Parks & Wild. Code Ann. §§ 61.002, 61.022 (West 1991).
The record reveals that the Department had before it evidence indicating that (1) the deer population was significantly smaller and sparser in "dog-hunted" areas than in non "dog-hunted" areas; (2) hunter success rates were higher with the use of dogs than without dogs; (3) hunting with dogs resulted in a higher crippling rate than hunting without dogs; (4) most "dog-hunted" tracts of land had become too small to contain the roaming of the dogs and to prevent trespassing; and (5) most deer hunters and landowners in the "dog-hunted" counties of East Texas opposed the practice of hunting with dogs, many on the grounds of likely trespass.
The agency promulgated a rule pursuant to its statutory purpose and authority and enacted the rule in compliance with the statutory requirements. Appellant has not demonstrated that the agency's rule is either arbitrary or capricious. Given the record, we cannot say that the trial court erred in concluding that the Department reasonably determined that hunting deer with dogs depletes deer resources. Therefore, we overrule appellant's sole point of error.

CONCLUSION
We affirm the trial court's judgment.